J-S40041-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    NZINGA M. CALLENDAR                        :
                                               :
                        Appellant              :   No. 3318 EDA 2019

        Appeal from the Judgment of Sentence Entered October 16, 2019
       In the Court of Common Pleas of Lehigh County Criminal Division at
                        No(s): CP-39-CR-0002863-2019


BEFORE:      SHOGAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                             FILED OCTOBER 15, 2020

        Appellant, Nzinga M. Callendar, appeals from the judgment of sentence

following the revocation of the intermediate punishment sentence imposed

after she was convicted of driving under the influence (“DUI”) – general

impairment.1         Additionally, Appellant’s counsel, Michael E. Brunnabend,

Esquire, filed a petition to withdraw from representation of Appellant and an

Anders brief.2 After careful review, we deny counsel’s petition to withdraw

and order counsel to submit an advocate’s brief or a new Anders brief within

30 days of the date of this memorandum.



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1   75 Pa.C.S. § 3802(a)(1).
2   Anders v. California, 386 U.S. 738 (1967).
J-S40041-20



        On July 12, 2019, Appellant entered into a negotiated guilty plea to the

above-stated offense.         Pursuant to the plea, the trial court sentenced

Appellant on that same day to a term of two years in the intermediate

punishment program with 90 days to be served on house arrest with electronic

monitoring.

        An arrest warrant was issued on September 3, 2019 based on

Appellant’s failure to comply with the rules of house arrest. A Gagnon II3

hearing was held on October 16, 2019. At the hearing, Appellant conceded

that she violated the terms of her intermediate punishment. N.T., 10/16/19,

at 19.     Following the hearing, the trial court issued an order revoking

Appellant’s sentence of intermediate punishment and resentencing her to 90

days to two years of imprisonment, followed by three years of probation. The

trial court directed that Appellant be immediately transferred to a community

corrections center and be awarded credit for all time spent in custody.

Appellant filed a timely appeal of the October 16, 2019 judgment of sentence.4

        Before this Court can consider the merits of this appeal, we must first

determine whether Attorney Brunnabend has satisfied the requirements for

withdrawal. Commonwealth v. Yorgey, 188 A.3d 1190, 1195 (Pa. Super.

2018) (en banc). To withdraw, counsel must (1) petition the court for leave


____________________________________________


3   Gagnon v. Scarpelli, 411 U.S. 778 (1973).
4Appellant filed her concise statement of errors complained of on appeal on
December 10, 2019. The trial court issued its opinion on January 9, 2020.


                                           -2-
J-S40041-20



to withdraw stating that he has made a conscientious examination of the

record and has determined that the appeal would be frivolous; (2) provide a

copy of the Anders brief to the appellant; and (3) advise the appellant of her

right to retain new counsel or proceed pro se and to raise any additional points

that she deems worthy of the court’s attention. Id. at 1195-96.

        In the Anders brief, counsel must:

        (1) provide a summary of the procedural history and facts, with
        citations to the record; (2) refer to anything in the record that
        counsel believes arguably supports the appeal; (3) set forth
        counsel’s conclusion that the appeal is frivolous; and (4) state
        counsel’s reasons for concluding that the appeal is frivolous.
        Counsel should articulate the relevant facts of record, controlling
        case law, and/or statutes on point that have led to the conclusion
        that the appeal is frivolous.

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009). If counsel has

satisfied the above requirements, it is then this Court’s duty to conduct our

own review of proceedings before the trial court and render an independent

judgment as to whether the appeal is wholly frivolous. Yorgey, 188 A.3d at

1196.

        In this case, Attorney Brunnabend filed a petition to withdraw, wherein

he asserts that he has made a conscientious review of the record and

determined that Appellant’s appeal from the trial court’s October 16, 2019

judgment of sentence is frivolous. Counsel appended to the petition a copy

of an April 28, 2020 letter in which he provided Appellant with a copy of his

petition and Anders brief and advised her of her right either to retain new

counsel or to proceed pro se on appeal and raise any points she deems worthy


                                       -3-
J-S40041-20



of this Court’s attention.5      Petition to Withdraw, 5/1/20, Exhibit A.   In the

Anders brief, Attorney Brunnabend summarized the procedural and factual

background of this case, stated that the sentencing issue Appellant sought to

raise was frivolous and that his review of the record revealed no other non-

frivolous appellate issues, and explained the reasons for these determinations.

We therefore conclude that Attorney Brunnabend has complied with the

requirements of Anders and Santiago and proceed to a review of the merits

of this appeal.

       In the Anders brief, Attorney Brunnabend presents the issue that

Appellant sought to raise on appeal, namely:

       Whether the lower court abused its sentencing discretion when,
       after determination that [Appellant] had violated [her] probation,
       the court sentenced her to an unduly harsh and manifestly
       excessive sentence?

Anders Brief at 8 (unnecessary capitalization omitted).

       The revocation of an intermediate punishment sentence is “equivalent

to the revocation of probation.”6 Commonwealth v. Melius, 100 A.3d 682,
____________________________________________


5Appellant did not file a pro se response nor did substitute counsel file an
appearance on her behalf in this Court.
6 Effective December 18, 2019, the General Assembly repealed the relevant
statutes authorizing the imposition – and modification or revocation – of the
state and county intermediate punishment programs. Act of December 18,
2019, P.L. 776, No. 115, §§ 4-5 (amending 42 Pa.C.S. § 9763 and repealing
42 Pa.C.S. §§ 9773, 9774); Commonwealth v. Hoover, 231 A.3d 785, 788
n.1, 790 (Pa. 2020) (opinion announcing judgment of the Court).
“[I]ntermediate punishment is now classified as a type of probation.” Hoover,
231 A.3d at 790 (citing 42 Pa.C.S. § 9763). As the imposition and revocation



                                           -4-
J-S40041-20



685 (Pa. Super. 2014); see also Commonwealth v. Flowers, 149 A.3d 867,

872–73 (Pa. Super. 2016). Thus, consistent with our standard of review in

an appeal from a sentence following revocation of probation, we review the

sentence imposed upon Appellant to determine whether the trial court

committed an error of law or an abuse of discretion. Flowers, 149 A.3d at

873. Our scope of review in such cases “includes the validity of the hearing,

the legality of the final sentence, and if properly raised, the discretionary

aspects of the appellant’s sentence.” Commonwealth v. Kuykendall, 2 A.3d

559, 563 (Pa. Super. 2010).

       The sole issue raised in the Anders brief concerns the discretionary

aspects of Appellant’s sentence. A challenge to the discretionary aspect of a

sentence is not appealable as of right. Commonwealth v. Akhmedov, 216

A.3d 307, 328 (Pa. Super. 2019) (en banc).

       Rather, an appellant challenging the sentencing court’s discretion
       must invoke this Court’s jurisdiction by (1) filing a timely notice of
       appeal; (2) properly preserving the issue at sentencing or in a
       motion to reconsider and modify the sentence; (3) complying with
       Pa.R.A.P. 2119(f), which requires a separate section of the brief
       setting forth “a concise statement of the reasons relied upon for
       allowance of appeal with respect to the discretionary aspects of a
       sentence[;]” and (4) presenting a substantial question that the


____________________________________________


of the intermediate punishment sentence preceded this amendment, our
review is not impeded by these statutory changes. Cf. id. (holding that,
because a trial court continues to have the authority to revoke an intermediate
punishment sentence “albeit now under the label of probation,” the issue
presented in that case related to the revocation of county intermediate
punishment remained justiciable).


                                           -5-
J-S40041-20


      sentence appealed from is not appropriate under the Sentencing
      Code[.]

Id. (citation omitted). A substantial question is present where the appellant

advances an argument that the sentence was inconsistent with a specific

provision of the Sentencing Code or contrary to the fundamental norms

underlying the sentencing process. Id.

      Here, Appellant filed a filed a timely notice of appeal, the Anders brief

includes a Pa.R.A.P. 2119(f) statement, and the appellate issue raised in the

Anders brief presents a substantial question that this Court may review on

appeal. See Commonwealth v. Derry, 150 A.3d 987, 995 (Pa. Super. 2016)

(stating that a claim that a violation of probation sentence “is manifestly

excessive such that it constitutes too severe a punishment raises a substantial

question”) (citation omitted).    However, Appellant did not preserve her

discretionary sentencing issue at the sentencing hearing or in a motion to

modify or reconsider the sentence. “To properly preserve an issue challenging

the discretionary aspects of sentencing, a defendant must object and request

a remedy at sentencing, or raise the challenge in a post-sentence motion.”

Commonwealth v. Clary, 226 A.3d 571, 579 (Pa. Super. 2020). Failure to

preserve a discretionary sentencing issue before the trial court results in

waiver. Commonwealth v. Smith, 206 A.3d 551, 567 (Pa. Super. 2019).

An appellant cannot cure this waiver by including the challenge to the

discretionary aspects of sentencing in her Pa.R.A.P. 1925(b) statement.




                                     -6-
J-S40041-20



Commonwealth v. Padilla-Vargas, 204 A.3d 971, 976 (Pa. Super. 2019);

Commonwealth v. Tejada, 107 A.3d 788, 798-99 (Pa. Super. 2015).

     In cases where appellate counsel petitions for withdrawal and files an

Anders brief, this Court has excused procedural errors by counsel in the

presentation of a discretionary sentencing issue as a result of the Court’s

obligation to independently review the record to determine whether any non-

frivolous issue is present. See Commonwealth v. Lilley, 978 A.2d 995, 998

(Pa. Super. 2009) (addressing discretionary sentencing claim despite

counsel’s failure to include a Pa.R.A.P. 2119(f) statement in Anders brief);

Commonwealth v. Hernandez, 783 A.2d 784, 787 (Pa. Super. 2001)

(reviewing discretionary sentencing issue despite counsel’s failure to file a

court-ordered Pa.R.A.P. 1925(b) statement where appellate counsel had filed

a petition to withdraw and Anders required independent review of the

record).   However, this Court has found that a failure to preserve a

discretionary sentencing claim with the trial court prior to appeal requires

dismissal even when such a claim is raised in the context of an Anders brief.

See Commonwelth v. Cartrette, 83 A.3d 1030, 1042-43 (Pa. Super. 2013)

(en banc); Commonwealth v. Kalichak, 943 A.2d 285, 291 (Pa. Super.

2008); see also Pa.R.A.P. 302(a) (“Issues not raised in the lower court are

waived and cannot be raised for the first time on appeal.”); Commonwealth

v. Cox, 231 A.3d 1011, 1016 (Pa. Super. 2020) (stating that the Hernandez

and Lilley decisions do not permit “this Court to address issues that were not

properly preserved in the trial court” and “the mere filing of an Anders brief

                                    -7-
J-S40041-20



and petition to withdraw will not serve to resuscitate claims that were already

waived upon the filing of the notice of appeal”). Accordingly, the claim that

Appellant’s sentence was unduly harsh and manifestly excessive is waived.

      Having resolved that the issue raised by appellate counsel is frivolous,

we next conduct an independent review of the record to determine whether

there exist any other non-frivolous issues that Appellant could raise in this

appeal. Yorgey, 188 A.3d at 1196. Following our review, we conclude that

there exists a non-frivolous issue regarding the legality of Appellant’s

sentence.   Appellant did not raise an issue related to the legality of her

sentence below, nor did she include this issue in her Pa.R.A.P. 1925(b)

statement. However, while appellate issues generally must be preserved in

the trial court at the earliest opportunity, “an exception to the issue-

preservation requirement exists where the challenge is one implicating the

legality of the appellant’s sentence.” Commonwealth v. Monarch, 200 A.3d

51, 56 (Pa. 2019) (citation omitted). Thus, an appellate issue related to the

legality of a sentence is “nonwaivable.” Id.

      In this case, Appellant pleaded guilty to count II of the information, DUI-

general impairment under Section 3802(a)(1) of the Vehicle Code, which was

graded as a misdemeanor of the first degree.         75 Pa.C.S. § 3802(a)(1);

Information, 7/12/19.    Count II of the information provided that “this will

constitute [Appellant’s] 2nd offense for purposes of grading and penalty under

75 Pa.C.S. 3803 and 3804” and that “THIS VIOLATION RESULTED IN

REFUSAL.” Information, 7/12/19. At the guilty plea hearing, the assistant

                                      -8-
J-S40041-20



district attorney stated that, after Pennsylvania State Police troopers observed

Appellant driving in a car with a suspended registration,

       They stopped her. They saw the glassy, bloodshot eyes and
       smelled the alcohol.

       She failed the field sobrieties. She ended up refusing the
       chemical test. It’s the officer’s opinion she’s incapable of safe
       driving.

N.T., 7/12/19, at 3-4 (emphasis added). Appellant confirmed that this was

the factual predicate for her plea. Id. at 4. The nature of the chemical testing

sought was not clarified at the plea hearing.7      However, the affidavit of

probable cause attached to the criminal complaint indicates that Appellant

performed a breath test at the scene of the traffic stop that detected the

presence of alcohol, but she later refused to submit to a blood test after being

advised of the appropriate implied consent warnings.        Criminal Complaint,

Affidavit of Probable Cause, at 2.8 The complaint does not indicate that a

____________________________________________


7 The term “[c]hemical test or testing” is defined in the Vehicle Code as an
“[a]nalysis performed on a biological material, including but not limited to
breath, blood or urine, to determine the identity or concentration or both of
particular constituents such as alcohol or controlled substances.” 75 Pa.C.S.
§ 102.
8According to the criminal complaint, the arresting trooper “administered the
Portable Breath Test (P.B.T) to [Appellant] and the results showed a high
presence of alcohol.” Criminal Complaint, Affidavit of Probable Cause, at 2.
The trooper then transported her to a State Police processing center:

    Upon arrival[, Appellant] read the Lehigh County DUI Processing Center
    Blood Implied Consent Form. I advised [Appellant] that she has the
    absolute right to refuse the test. [Appellant] refused to submit to a



                                           -9-
J-S40041-20



search warrant was obtained for a blood test, id., nor does a warrant appear

in the record.

       The questions of whether Appellant refused a breath or blood test and,

if a blood test, whether a valid search warrant was obtained prior to testing

determine the grading of the DUI offense and the minimum and maximum

punishments that Appellant faced for her conviction. An individual convicted

of Section 3802(a)(1) with one prior conviction and who “refused testing of

breath or chemical testing pursuant to a valid search warrant, court order or

any other basis permissible by the Constitution of the United States and the

Constitution of Pennsylvania . . . commits a misdemeanor of the first degree.”

75 Pa.C.S. § 3803(b)(4). This individual would then be sentenced to “undergo

imprisonment of not less than 90 days” and is subject to a maximum sentence

of five years. 75 Pa.C.S. § 3804(c)(2)(i); 18 Pa.C.S. § 106(b)(6). However,

an individual with one prior DUI conviction without a testing refusal under the

statute commits an ungraded misdemeanor for which he is subject to a

mandatory      minimum sentence          of five   days and maximum    term of

imprisonment of “not more than six months.”           75 Pa.C.S. §§ 3803(a)(1),

3804(a)(2)(i).




____________________________________________


   chemical test. Furthermore, I read [Appellant] the DL -26 A form; she
   refused the test and refused to sign the form.

Id.


                                          - 10 -
J-S40041-20



       Previously, a defendant who refused a blood test in connection with a

DUI conviction would face the heightened penalties under the Vehicle Code

regardless of whether the request for testing was pursuant to a valid search

warrant or under an exception to the warrant requirement. However, in 2016,

the United States Supreme Court decided Birchfield v. North Dakota, 136

S.Ct. 2160 (2016), holding that the Fourth Amendment of the United States

Constitution permits warrantless breath tests as a search incident to arrest,

but does not permit a warrantless blood draw in the same situation; thus

authorities must generally obtain a warrant to perform a blood test for alcohol.

Id. at 2184-86. In the wake of Birchfield, the General Assembly amended

the Vehicle Code to provide that the increased gradation and enhanced

minimum and maximum penalties apply only to refusals of breath tests or

refusals of blood tests pursuant to a valid warrant. See Monarch, 200 A.3d

at 53-54 nn.2-3 (describing amendments).9 Furthermore, this Court and our
____________________________________________


9 As it pertains to Appellant, Section 3803(b)(4) previously provided that “[a]n
individual who violates section 3802(a)(1) where the individual refused testing
of blood or breath . . . and who has one or more prior offenses commits a
misdemeanor of the first degree”; this language was amended following
Birchfield to provide that the increased gradation applied where the
individual “refused testing of breath or chemical testing pursuant to a valid
search warrant, court order or any other basis permissible by the Constitution
of the United States and the Constitution of Pennsylvania.” 75 Pa.C.S. §
3803(b)(4), as amended by the Act of October 24, 2018, P.L. 925, No. 153, §
3. Section 3804(c) previously provided that enhanced penalties apply to “[a]n
individual who violates section 3802(a)(1) and refused testing of blood or
breath,” which was narrowed by amendment to apply to individuals who
“refused testing of breath . . . or testing of blood pursuant to a valid search
warrant.” 75 Pa.C.S. § 3804(c), as amended by the Act of July 20, 2017, P.L.
333, No. 30, § 4.


                                          - 11 -
J-S40041-20



Supreme Court have made clear following Birchfield that an individual may

not be subjected to heightened penalty for a refusal to submit to a warrantless

blood alcohol test, absent a valid exception to the warrant requirement. See

Monarch, 200 A.3d at 56-58; Commonwealth v. Giron, 155 A.3d 635, 638-

40 (Pa. Super. 2017).

       As discussed above, Appellant was convicted of DUI-general impairment

graded as a misdemeanor of the first degree, and the trial court initially

imposed a sentence of two years of intermediate punishment with 90 days

served on house arrest. Sentencing Order, 7/12/19; N.T., 7/12/19, at 5. At

resentencing after violation, the trial court sentenced Appellant to 90 days to

two years of imprisonment, followed by three years of probation. Sentencing

Order, 10/16/19; N.T., 10/16/19, at 19-20. Both the gradation of the offense

and the sentences imposed are in line with the heightened penalties for a

conviction of Section 3802(a)(1) as a second offense where the individual

refused testing. Furthermore, the sentences exceed the maximum six-month

sentence of imprisonment for a conviction of the identical DUI offense but

where there was no refusal of testing.10 Pursuant to the Sixth Amendment to

the United States Constitution, a trial court may not impose an enhanced

maximum sentence except upon “the basis of the facts reflected in the jury
____________________________________________


10 We further note that the trial court sentenced Appellant to pay a $1,500
fine at the original sentencing and upon resentencing, which is the minimum
fine for a second-offense DUI-general impairment conviction with a refusal of
testing. 75 Pa.C.S. § 3804(c)(2)(ii); Sentencing Order, 7/12/19; Sentencing
Order, 10/16/19.


                                          - 12 -
J-S40041-20



verdict or admitted by the defendant.” Blakely v. Washington, 542 U.S.

296, 303 (2004) (emphasis omitted) (citing Apprendi v. New Jersey, 530

U.S. 466 (2004)); see also Commonwealth v. Belak, 825 A.2d 1252, 1256-

57 n.10 (Pa. 2003); Commonwealth v. Johnson, 961 A.2d 877, 881 (Pa.

Super. 2008); Commonwealth v. Kearns, 907 A.2d 649, 655 (Pa. Super.

2006). Given the ambiguity regarding the refusal of chemical testing at the

plea hearing, Appellant could present a potentially meritorious argument that

she did not admit to facts that would support the trial court’s imposition of

heightened penalties for a refusal.

       For the above reasons, we deny Attorney Brunnabend’s petition to

withdraw and direct counsel to review the legality of sentence issue discussed

herein and file an advocate’s brief or new Anders brief within 30 days of the

date of this memorandum. In addition to the above issue, counsel may raise

any other non-frivolous issues that he has identified.     The Commonwealth

shall have 30 days from that filing to respond.11

       Petition to withdraw denied. Anders brief stricken. Appellant’s counsel

ordered to file an advocate’s brief or a new Anders brief within 30 days of the

date of this memorandum. The Commonwealth may file a brief within 30 days

of Appellant’s counsel’s brief. Panel jurisdiction retained.



____________________________________________


11 If the Commonwealth chooses to not file a brief in response, the Court
requests that the Commonwealth promptly send a letter to the Prothonotary
advising the Court that no brief will be filed.


                                          - 13 -
J-S40041-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/15/2020




                          - 14 -